PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stewart
Application No. 14/875,761
Filed: 6 Oct 2015
For: Lawn Mower Emergency Generator

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed June 13, 2022.

The application became abandoned November 28, 2017 for failure to timely submit a proper reply to the final Office action mailed August 25, 2017. The final Office action set a three-month statutory period of time for reply. Notice of Abandonment was mailed March 9, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition fails to satisfy requirement (1) set forth above. While petitioner has submitted a request for continued examination and a submission, the record does not reflect receipt of the required fee set forth at 37 CFR 1.17(e).

Any request for reconsideration of this matter must be accompanied by the required request for continued examination fee.

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must further address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must further explain the delay between when the reply was due and when the reply was filed.

In this regard, petitioner asserts:

In 2017 the client company suffered business reversals that took their attention off of the continued prosecution. In this period the person responsible for tracking the patent applications was replaced and the information about this application was not transferred, causing the application to go into abandoned status. In 2019 and 2020 the business reversals continued with the COVID-19 pandemic and the client company did not again turn their attention to the patent application until December of 2021 when the client contacted us.

The record reflects that the applicant of the application is the sole inventor Raleigh Stewart. Hence, it is not clear to whom petitioner refers when referencing “the client company.” Further, a reply to the final Office action was due on or before November 27, 2017. An explanation for applicant’s failure to timely reply to the final Office action has not been provided. It is unclear who was responsible to submitting a reply to the final Office action on behalf of applicant and why no such reply was timely submitted. The record reflects that the final Office action was directed to the correspondence address for practitioner, petitioner herein. No explanation has been provided for why practitioner, petitioner herein, did not timely submit a proper reply to the final Office action on behalf of applicant, to the extent practitioner was empowered by applicant to do so. Thus, it cannot be found that the failure to timely submit a proper reply to the final Office action was unintentional. 

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the instant petition was not filed until February 7, 2022.

In this regard, petitioner asserts:

Determining the process to prepare the response and what the company wanted to protect with regard to claim amendments for the response consumed the time between December 2021 and February 7, 2022 when the initial petition and response were filed.

The petition does not explain when and how it was discovered that the application was abandoned. The petition does not disclose when action ensued to seek revival of the application upon the discovery that the application was abandoned. As it is not known when applicant and applicant’s representative became aware of the status of the application and when action was sought to seek revival of the application, it cannot be found that the entire period of time, from the time that a reply to the final Office action was due until the filing of a grantable petition, was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

In this regard, petitioner asserts:

We were under the mistaken belief that the RCE fee formed a portion of the petition revival fee. We are correcting that position with the payment of the RCE fee with this submission.

Petitioner continues to bear the burden of establishing that the entire period of time, from the time that a reply to the final Office action was due until the filing of a grantable petition, has been unintentional.

Please note that a renewed petition fee is not required to seek timely reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions